DETAILED ACTION
This office action is in response to the communication received on 06/27/2022 concerning application no. 16/988,280 filed on 08/07/2020.
Claims 1-3, 5-13, and 15-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Claims 1-3, 5-13, and 15-21 are pending.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended language and combination of elements is allowable subject matter under 35 U.S.C. 101. Applicant argues “Thus even if independent claims 1, 11, and 21 were did recite a judicial exception (which Applicants do not concede), independent claims 1, 11, and 21 would not be directed such a recited judicial exception due to the above described practical application integration”.
Examiner disagrees. Mere allegation of allowability for being a practical application integration is not sufficient to traverse the 35 U.S.C. 101 rejection. As noted in the prior action, filed 04/27/2022, and the action below, generic components like processors, memory, display, and probes that are used to perform the judicial exception are not integrating into a practical application or an inventive step. Merely outputting the result of the judicial exception on a display is not a practical application or an inventive step. Applicant’s argument that the segmenting step, the addition of pixel values in the detecting step, and the matching steps resulting in allowable subject matter is not persuasive. These are all mental process type abstract ideas. Segmentation based on pixels can be performed in the human mind and with the aid of a pen and paper. Detecting based on comparing values to a range is a mental process that is merely comparing the relationship of values to a preset value. Matching is a mental process as it is looking at multiple images and seeing how they are similar and different from one another with respect to an entity of interest. See 101 rejection below for more details.
Examiner maintains the rejection. 

Applicant’s arguments with respect to clams 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-3, 5-13, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “segment each of the plurality of ultrasound images into a plurality of regions based on pixel values of each of the plurality of regions, wherein the plurality of regions correspond to the plurality of entities, respectively, detect a first entity and a second entity which is different from the first entity among the plurality of regions in each of the plurality of ultrasound images based on the pixel values of each of the plurality of regions, wherein pixel values of the first entity and the second entity correspond to a predetermined pixel value range; match the first entities respectively included in the plurality of ultrasound images with each other based on a direction and a position in which the first entity occupies in each ultrasound image; match the second entities respectively included in the plurality of ultrasound images with each other based on a direction and a position in which the second entity occupies in each ultrasound image; acquire size information regarding first entity and a size of the second entity from each of the plurality of ultrasound images based on the predetermined pixel value range”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the observation of a target or region of interest in an ultrasound image. Segmenting regions based on pixel values and comparing them to a pixel range for entity detection is a concept that can be covers the limitation in the mind as it is comparing a pixel value to a preset value and classifying an entity based on that information. Matching is a mental process as it is the comparison of multiple images of the same entity based on position and direction. The acquisition of size information is also a concept that can be covers the limitation in the mind as it an understanding or comprehension of the physical dimensions of a target. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a display; a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory, wherein the processor is configured to: generate a plurality of ultrasound images of an object including a plurality of entities, based on echo signals received from the object; control the display to display, based on the information regarding the size of the first entity and the size of the second entity, a first ultrasound image in which the size of the first entity is shown to be the largest from among the plurality of ultrasound images and a second ultrasound image in which the size of the second entity is shown to be the largest from among the plurality of ultrasound images, wherein the first ultrasound image and the second ultrasound image are displayed simultaneously”. Generation of images based on acquired echo signals is a form of an insignificant extra-solution activity. Displaying the largest size of the entities and the simultaneous display of two images merely amounts to a post-solution insignificant activity. The use of a display, memory, and a processor are merely components that are used to implement the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 2 recites the following elements: “further comprising a probe configured to transmit ultrasound signals to the object and receive the echo signals from the object, wherein the probe is a two-dimensional probe having a plurality of transducers arranged in one dimension”. This claim element is a mere transmission and data collection step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. The probe being a two-dimensional probe with a plurality of transducers is merely a component with which the judicial exception is implemented. In light of above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 2 rejection.
Claim 3 recites the following elements: “wherein the plurality of ultrasound images are consecutive ultrasound images generated based on the echo signals acquired as the probe scans the object along a first direction, and correspond to cross-sections perpendicular to the first direction”. This claim element is a mere data collection step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 3 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the information regarding the size of the first entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the first entity detected in each of the plurality of ultrasound images, and the information regarding the size of the second entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the second entity detected in each of the plurality of ultrasound images”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the acquisition of size information of imaged entities. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine a third entity having a largest size from among the plurality of entities, based on the pieces of the information respectively regarding the sizes of the plurality of entities”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of a largest size of an entity from a plurality of entities’ size information. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to: detect the plurality of entities in each of the plurality of ultrasound images; acquire pieces of information respectively regarding sizes of the plurality of entities; and control the display to display a third ultrasound image showing the largest size of the third entity from among the plurality of ultrasound images”. Detection and acquisition of entities and their size information merely amounts to pre-solution insignificant activity. Displaying a third image with the largest sized entity merely amounts to a post -solution insignificant activity. The use of a processor are merely components that are used to implement the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine, based on the sizes of the plurality of entities, ultrasound images respectively showing largest sizes of the plurality of entities as being ultrasound images respectively corresponding to the plurality of entities”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of the sizes of entities and indicating which sizes are the largest. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to: detect the plurality of entities and sizes thereof in each of the plurality of ultrasound images; and control the display to display ultrasound images corresponding to a predetermined number of entities, from among the plurality of entities, in order from largest to smallest in size”. Detection of entities and their size information merely amounts to pre-solution insignificant activity. Displaying a third image with the largest sized entity merely amounts to a post -solution insignificant activity. The use of a processor are merely components that are used to implement the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 8 recites the following elements: “further comprising a user input interface configured to receive the predetermined number”. This claim element is a mere input step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 9 recites the following elements: “wherein the processor is further configured to control the display to display the information regarding the size of the first entity included in the first ultrasound image and the information regarding the size of the second entity included in the second ultrasound image”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of a display and a processor are merely components that are used to implement the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 10 recites the following elements: “wherein the object is an ovary, and the plurality of entities include follicles contained in the ovary”. This claim element is a mere image acquisition step applied on a particular tissue which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 10 is ineligible.
 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an operating method of an ultrasound diagnostic apparatus and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “segmenting each of the plurality of ultrasound images into a plurality of regions based on pixel values of each of the plurality of regions, detecting, by the processor, a first entity and a second entity which is different from the first entity among the plurality of regions in each of the plurality of ultrasound images based on the pixel values of each of the plurality of regions, wherein pixel values of the first entity and the second entity correspond to a predetermined pixel value range; matching the first entities respectively included in the plurality of ultrasound images with each other based on a direction and a position in which the first entity occupies in each ultrasound image; matching the second entities respectively included in the plurality of ultrasound images with each other based on a direction and a position in which the second entity occupies in each ultrasound image; acquiring, by the processor, information regarding a size of the first entity and information regarding a size of the second entity from each of the plurality of ultrasound images based on the predetermined pixel value range”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the observation of a target or region of interest in an ultrasound image. Segmenting regions based on pixel values and comparing them to a pixel range for entity detection is a concept that can be covers the limitation in the mind as it is comparing a pixel value to a preset value and classifying an entity based on that information. Matching is a mental process as it is the comparison of multiple images of the same entity based on position and direction. The acquisition of size information is also a concept that can be covers the limitation in the mind as it an understanding or comprehension of the physical dimensions of a target. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “generating, by a processor of the ultrasound diagnosis apparatus, a plurality of ultrasound images of an object including a plurality of entities, based on echo signals received from the object; displaying, based on the information regarding the size of the first entity and the information regarding the size of the second entity, a first ultrasound image in which the size of the first entity is shown to be the largest from among the plurality of ultrasound images and a second ultrasound image in which the size of the second entity is shown to be the largest from among the plurality of ultrasound images, wherein the first ultrasound image and the second ultrasound image are displayed simultaneously”. Generation of images based on acquired echo signals is a form of an insignificant extra-solution activity. Displaying the largest size of the entities merely amounts to a post-solution insignificant activity. The use of a display, memory, and a processor are merely components that are used to implement the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 12 recites the following elements: “further comprising transmitting ultrasound signals to the object and receiving the echo signals from the object by using a probe, wherein the probe is a two-dimensional probe having a plurality of transducers arranged in one dimension”. This claim element is a mere transmission and data collection step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. The probe being a two-dimensional probe with a plurality of transducers is merely a component with which the judicial exception is implemented. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 12 rejection.
Claim 13 recites the following elements: “wherein the plurality of ultrasound images are consecutive ultrasound images generated based on the echo signals acquired as the probe scans the object along a first direction, and correspond to cross-sections perpendicular to the first direction”. This claim element is a mere data collection step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 13 is ineligible.  

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an operating method of an ultrasound diagnostic apparatus and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the information regarding the size of the first entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the first entity detected in each of the plurality of ultrasound images, and the information regarding the size of the second entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the second entity detected in each of the plurality of ultrasound images”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the acquisition of size information of imaged entities. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No – The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 15 is ineligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an operating method of an ultrasound diagnostic apparatus and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining a third entity having a largest size from among the plurality of entities, based on the pieces of the information respectively regarding the sizes of the plurality of entities”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of a largest size of an entity from a plurality of entities’ size information. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “detecting the plurality of entities in each of the plurality of ultrasound images; acquiring pieces of the information respectively regarding sizes of the plurality of entities; and displaying a third ultrasound image showing the largest size of the third entity from among the plurality of ultrasound images”. Detection and acquisition of entities and their size information merely amounts to pre-solution insignificant activity. Displaying a third image with the largest sized entity merely amounts to a post -solution insignificant activity.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 16 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an operating method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining, based on the sizes of the plurality of entities, ultrasound images respectively showing largest sizes of the plurality of entities as being ultrasound images respectively corresponding to the plurality of entities”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of the sizes of entities and indicating which sizes are the largest. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “detecting the plurality of entities and sizes thereof in each of the plurality of ultrasound images; and displaying ultrasound images corresponding to a predetermined number of entities, from among the plurality of entities, in order from largest to smallest in size”. Detection of entities and their size information merely amounts to pre-solution insignificant activity. Displaying a third image with the largest sized entity merely amounts to a post -solution insignificant activity.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 17 is ineligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 18 recites the following elements: “further comprising receiving the predetermined number via a user input interface”. This claim element is a mere input step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 18 is ineligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 19 recites the following elements: “further comprising displaying the information regarding the size of the first entity included in the first ultrasound image and the information regarding the size of the second entity included in the second ultrasound image”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of a display and a processor are merely components that are used to implement the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 19 is ineligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 20 recites the following elements: “wherein the object is an ovary, and the plurality of entities include follicles contained in the ovary”. This claim element is a mere image acquisition step applied on a particular tissue which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 20 is ineligible.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 21 recites the following elements: “A non-transitory computer-readable recording medium having recorded thereon a program for executing in a computer the operating method of claim 11”. The use of a non-transitory computer-readable storage medium is merely a component that are used to implement the judicial exception. In light of above, claim 21 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-11, 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (PGPUB No. US 2019/0374193) in view of Deb et al. ("Quantitative analysis of antral follicle number and size: a comparison of two-dimensional and automated three-dimensional ultrasound techniques", 2010, Ultrasound Obstetric Gynecology, pages 354-360).

Regarding claims 1 and 11, Ramachandran teaches an ultrasound diagnostic apparatus and a method of use thereof, comprising:
a display (Display device 18 in Fig. 1); 
a memory storing one or more instructions (Data storage arrangement 60 in Fig. 1. Paragraphs 0082-0084 teaches that the memory holds information for processing); and 
a processor configured to execute the one or more instructions stored in the memory, wherein the processor is configured to (Paragraph 0026 teaches that the processor is able to execute non-transitory computer-readable storage medium’s instructions):
generate a plurality of ultrasound images of an object including a plurality of entities, based on echo signals received from the object (Paragraph 0042 teaches that the probe transmits and receives ultrasound signals. Paragraph 0055 teaches that the scanning from the probe 14 has multiple 2D ultrasound images that are taken the direction 155 and 155’. The images are containing the ovary 151 with a number of follicles 152 and 152’. See Fig. 4); 
segment each of the plurality of ultrasound images into a plurality of regions based on pixel values of each of the plurality of regions, wherein the plurality of regions correspond to the plurality of entities, respectively (Paragraph 0022 teaches that the segmentation involves the pixel area of the ultrasound images. Paragraph 0064 teaches that that the segmentation is performed and that the follicles are determined to be true candidates based on the comparison of the follicles with the labels with pixel values. The frame with the largest number of pixels is found and considered to be the frame of interest. Paragraph 0079 teaches that the follicles are identified based on the number of pixels and their relation to the minimum number of pixels. Paragraph 0071 establishes it is well-known that segmentation involves pixel analysis. Paragraph 0055 teaches that the scanning from the probe 14 has multiple 2D ultrasound images that are taken the direction 155. The images are containing the ovary 151 with a number of follicles 152 and 152’), 
detect a first entity and a second entity which is different from the first entity among the plurality of regions in each of the plurality of ultrasound images based on the pixel values of each of the plurality of regions, wherein pixel values of the first entity and the second entity correspond to a predetermined pixel value range (Paragraph 0055 teaches that the scanning from the probe 14 has multiple 2D ultrasound images that are taken the direction 155. The images are containing the ovary 151 with a number of follicles 152 and 152’. See Fig. 4 which shows different follicles located in different locations. Paragraph 0057 teaches that a number of follicles 152 can be identified. Paragraph 0055 teaches that the number of follicles are visualized based on the regions having particular pixel values. Paragraph 0064 teaches that the follicles are determined to be true candidates based on the comparison of the follicles with the labels with pixel values. The frame with the largest number of pixels is found and considered to be the frame of interest. Paragraph 0079 teaches that the follicles are identified based on the number of pixels and their relation to the minimum number of pixels); 
acquire size information regarding first entity and a size of the second entity from each of the plurality of ultrasound images based on the predetermined pixel value range (Paragraph 0057 teaches that the number of follicles are identified. Paragraph 0062 teaches that each of the candidate follicles undergo the method 200. Paragraph 0061 teaches that the candidate follicles are 152 and 152’ and the system is able to perform size detection on the follicles from the scan 15. This scan 15 and 15’ is has a plurality of images. See Fig. 4 and 5. Paragraph 0055 teaches that the number of follicles are visualized based on the regions having particular pixel values. Paragraph 0064 teaches that the follicles are determined to be true candidates based on the comparison of the follicles with the labels with pixel values. The frame with the largest number of pixels is hound and considered to be the frame of interest. Paragraph 0079 teaches that the follicles are identified based on the number of pixels and their relation to the minimum number of pixels).
However, the embodiment of Ramachandran is silent regarding an ultrasound diagnostic apparatus, comprising:
match the first entities respectively included in the plurality of ultrasound images with each other based on a direction and a position in which the first entity occupies in each ultrasound image; 
match the second entities respectively included in the plurality of ultrasound images with each other based on a direction and a position in which the second entity occupies in each ultrasound image; 
control the display to display, based on the information regarding the size of the first entity and the size of the second entity, a first ultrasound image in which the size of the first entity is shown to be the largest from among the plurality of ultrasound images and a second ultrasound image in which the size of the second entity is shown to be the largest from among the plurality of ultrasound images,
wherein the first ultrasound image and the second ultrasound image are displayed simultaneously.
In an analogous imaging field of endeavor, regarding the determination of ovarian follicles with ultrasound imaging, another embodiment of Ramachandran teaches an ultrasound diagnostic apparatus, comprising:
control the display to display, based on the information regarding the size of the first entity and the size of the second entity (Paragraph 0062 teaches that each of the candidate follicles undergo the method 200. Paragraph 0061 teaches that the candidate follicles are 152 and 152’ and the system is able to perform size detection on the follicles from the scan 15 and 15’. This scan 15 and 15’ is has a plurality of images), a first ultrasound image in which the size of the first entity is shown to be the largest from among the plurality of ultrasound images and a second ultrasound image in which the size of the second entity is shown to be the largest from among the plurality of ultrasound images (Paragraph 0076 teaches that the follicle diameters are displayed with the 2D ultrasound image. Paragraph 0060 teaches that the largest average diameter of the follicle 152 can be obtained. Paragraph 0061 teaches that the identification of the largest average diameter is for candidate follicles 152 and 152’. Paragraph 0071 teaches that the segmentation process is done to find the largest follicle diameter of the candidate follicle. Paragraph 0075 teaches that the display of the largest average diameter can be performed of the segmented follicles 152 on the display 18. Given the scan 15 is shown to acquire the follicles 152’ as seen in Fig. 4 and the paragraph 0061 teaches that the size determination is applied on the 152’ follicle, the display of the 152’s can also be programmed. Such a display would be appropriate as paragraph 0075 discloses that the average follicle diameters are shown in descending order such that the largest diameter can be identified after step 281 in method 200. Paragraph 0062 discloses that the each of the candidate follicles undergo method 200. With regards to a first image with the first entity being the largest, Fig. 4 shows the image on the left has a follicle 152 to be larger than the follicle 152’. With regards to a second image with the second entity being the largest, Fig. 4 shows the image on the right has a follicle 152’ to be larger than the follicle 152).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Ramachandran with Ramachandran’s other embodiment’s teaching of the display of the size information of the follicles with the ultrasound images present with the corresponding entity. This modified apparatus would allow for a user to easily navigate to a view of the follicle segments of interest (Paragraph 0076 of Ramachandran). Furthermore, this apparatus would allow for determining ovarian follicle count and size from a 2-D transvaginal ultrasound scan (Paragraph 0001 of Ramachandran).
However, Ramachandran is silent regarding an ultrasound diagnostic apparatus,
match the first entities respectively included in the plurality of ultrasound images with each other based on a direction and a position in which the first entity occupies in each ultrasound image; 
match the second entities respectively included in the plurality of ultrasound images with each other based on a direction and a position in which the second entity occupies in each ultrasound image; 
wherein the first ultrasound image and the second ultrasound image are displayed simultaneously.
In an analogous imaging field of endeavor, regarding the determination of ovarian follicles with ultrasound imaging, Deb teaches an ultrasound diagnostic apparatus, 
match the first entities respectively included in the plurality of ultrasound images with each other based on a direction and a position in which the first entity occupies in each ultrasound image (Paragraph 2 of the Data collection and analysis section teaches that both 2D and 3D process can be performed. Paragraph 1 of the measurement method 1 teaches 2D method involves looking at the entirety of the ovary along the longitudinal and transverse directions and each follicle is identified and measured until the whole ovary is analyzed and the largest dimension is determined for each identified follicle); 
match the second entities respectively included in the plurality of ultrasound images with each other based on a direction and a position in which the second entity occupies in each ultrasound image (Paragraph 2 of the Data collection and analysis section teaches that both 2D and 3D process can be performed. Paragraph 1 of the measurement method 1 teaches 2D method involves looking at the entirety of the ovary along the longitudinal and transverse directions and each follicle is identified and measured until the whole ovary is analyzed and the largest dimension is determined for each identified follicle); 
wherein the first ultrasound image and the second ultrasound image are displayed simultaneously (Fig. 2 shows the display of multiple images that are color coded to show the follicles according to size and the images are showing different colored follicles to be the largest in their respective images. Paragraph 2 of the Data collection and analysis section teaches that both 2D and 3D process can be performed. Paragraph 1 of the measurement method 1 teaches 2D method involves looking at the entirety of the ovary along the longitudinal and transverse directions and each follicle is identified and measured until the whole ovary is analyzed and the largest dimension is determined for each identified follicle).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramachandran with Deb’s teaching of determining numerous entity sizes and determining the largest size entity. This modified apparatus would allow for easy identification of the entities from one another based on the color. Furthermore, the spatial orientation is improved good indicator of pregnancy probability (Introduction and Conclusion of Deb).

Regarding claims 5 and 15, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Ramachandran further teaches an ultrasound diagnostic apparatus, wherein the information regarding the size of the first entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the first entity detected in each of the plurality of ultrasound images (Paragraph 0061 teaches that the scan 15 with the candidate follicle 152 is visualized and the largest diameter is identified. The major and minor axes of the ellipsoid structures is also identified. Paragraph 0075 teaches that the largest diameter is displayed of the follicle. Fig. 4 shows the area and circumference of the follicle 152), and
the information regarding the size of the second entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the second entity detected in each of the plurality of ultrasound images (Paragraph 0061 teaches that the scan 15 with the candidate follicle 152’ is visualized and the largest diameter is identified. The major and minor axes of the ellipsoid structures is also identified. Paragraph 0075 teaches that the largest diameter is displayed of the follicle. Fig. 4 shows the area and circumference of the follicle 152’).

Regarding claims 7 and 17, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Ramachandran further teaches an ultrasound diagnostic apparatus, wherein the processor is further configured (Paragraph 0026 teaches that the processor is able to execute non-transitory computer-readable storage medium’s instructions):
detect the plurality of entities and sizes thereof in each of the plurality of ultrasound images; determine, based on the sizes of the plurality of entities, ultrasound images respectively showing largest sizes of the plurality of entities as being ultrasound images respectively corresponding to the plurality of entities (Paragraph 0061-0063 teaches that each of the candidates undergoes method 200. The largest diameter of the follicles is identified. The candidate follicles 152 and 152’ are obtained from the scan 15 that is shown to have a plurality of images in Fig. 4).
However, the embodiment of Ramachandran is silent regarding an ultrasound diagnostic apparatus, comprising:
control the display to display ultrasound images corresponding to a predetermined number of entities, from among the plurality of entities, in order from largest to smallest in size.
In an analogous imaging field of endeavor, regarding the determination of ovarian follicles with ultrasound imaging, another embodiment of Ramachandran teaches an ultrasound diagnostic apparatus, comprising:
control the display to display ultrasound images corresponding to a predetermined number of entities, from among the plurality of entities, in order from largest to smallest in size (Paragraph 0076 teaches that the follicle diameters are displayed with the 2D ultrasound image. Paragraph 0071 teaches that the segmentation process is done to find the largest follicle diameter of the candidate follicle. Paragraph 0075 teaches that the display of the largest average diameter can be performed of the segmented follicles 152 on the display 18. Given the scan 15 is shown to acquire the follicles 152’ as seen in Fig. 4 and the paragraph 0061 teaches that the size determination is applied on the 152’ follicle, the display of the 152’s can also be programmed. Such a display would be appropriate as paragraph 0075 discloses that the average follicle diameters are shown in descending order such that the largest diameter can be identified after step 281 in method 200. Paragraph 0062 discloses that the each of the candidate follicles undergo method 200).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Ramachandran with Ramachandran’s other embodiment’s teaching of the display of entities from smallest to largest. This modified apparatus would allow for a user to easily navigate to a view of the follicle segments of interest (Paragraph 0076 of Ramachandran). Furthermore, this apparatus would allow for determining ovarian follicle count and size from a 2-D transvaginal ultrasound scan (Paragraph 0001 of Ramachandran).

Regarding claims 9 and 19, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the embodiment of Ramachandran is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to control the display to display the information regarding the size of the first entity included in the first ultrasound image and the information regarding the size of the second entity included in the second ultrasound image.
In an analogous imaging field of endeavor, regarding the determination of ovarian follicles with ultrasound imaging, another embodiment of Ramachandran teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to control the display to display the information regarding the size of the first entity included in the first ultrasound image and the information regarding the size of the second entity included in the second ultrasound image (Paragraph 0076 teaches that the follicle diameters are displayed with the 2D ultrasound image. Paragraph 0071 teaches that the segmentation process is done to find the largest follicle diameter of the candidate follicle. Paragraph 0075 teaches that the display of the largest average diameter can be performed of the segmented follicles 152 on the display 18. Given the scan 15 is shown to acquire the follicles 152’ as seen in Fig. 4 and the paragraph 0061 teaches that the size determination is applied on the 152’ follicle, the display of the 152’s can also be programmed. Such a display would be appropriate as paragraph 0075 discloses that the average follicle diameters are shown in descending order such that the largest diameter can be identified after step 281 in method 200. Paragraph 0062 discloses that the each of the candidate follicles undergo method 200. With regards to a first image with the first entity being the largest, Fig. 4 shows the image on the left has a follicle 152 to be larger than the follicle 152’. With regards to a second image with the second entity being the largest, Fig. 4 shows the image on the right has a follicle 152’ to be larger than the follicle 152).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Ramachandran with Ramachandran’s other embodiment’s teaching of the display of entities from smallest to largest. This modified apparatus would allow for a user to easily navigate to a view of the follicle segments of interest (Paragraph 0076 of Ramachandran). Furthermore, this apparatus would allow for determining ovarian follicle count and size from a 2-D transvaginal ultrasound scan (Paragraph 0001 of Ramachandran).

Regarding claims 10 and 20, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Ramachandran further teaches, wherein the object is an ovary, and the plurality of entities include follicles contained in the ovary (Abstract teaches that the system is able to study ovarian follicle counts and sizes in scans).

Regarding claim 21, modified Ramachandran teaches the operation method in claim 11, as discussed above.
Ramachandran further teaches non-transitory computer-readable recording medium having recorded thereon a program for executing in a computer the operating method (Paragraph 0026 teaches that the processor is able to execute computer-readable storage medium’s instructions. Paragraph 0082 teaches computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (PGPUB No. US 2019/0374193) in view of Deb et al. ("Quantitative analysis of antral follicle number and size: a comparison of two-dimensional and automated three-dimensional ultrasound techniques", 2010, Ultrasound Obstetric Gynecology, pages 354-360) further in view of Yoo et al. (PGPUB No. US 2016/0051230)

Regarding claims 2 and 12, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Ramachandran further teaches an ultrasound diagnostic apparatus, further comprising a probe configured to transmit ultrasound signals to the object and receive the echo signals from the object (Paragraph 0042 teaches that the probe transmits and receives ultrasound signals. Fig. 1 shows the imaging of a patient anatomy. Fig. 3 shows ultrasound images of the ovaries 151).
	However, the combination of Ramachandran and Deb is silent regarding an ultrasound diagnostic apparatus, 
wherein the probe is a two-dimensional probe having a plurality of transducers arranged in one dimension.
	In an analogous imaging field of endeavor, regarding the determination of ovarian follicles with ultrasound imaging, Yoo teaches an ultrasound diagnostic apparatus, 
wherein the probe is a two-dimensional probe having a plurality of transducers arranged in one dimension (Paragraph 0081 teaches that the probe can have ultrasound transducers in a 2D arrangement).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Ramachandran and Deb with Yoo’s teaching of a two-dimensional probe with a plurality of ultrasound transducers. This modified apparatus would allow for volumetric imaging without user manipulation (Paragraph 0081 of Yoo). Furthermore, this system would be useful in obstetrics and gynecology as it allows for the checking of the number of follicles in the uterus in order to diagnose polycystic ovary syndrome which is one cause of sterility (Paragraph 0007 of Yoo).

Regarding claims 3 and 13, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
Ramachandran further teaches an ultrasound diagnostic apparatus, wherein the plurality of ultrasound images are consecutive ultrasound images generated based on the echo signals acquired as the probe scans the object along a first direction, and correspond to cross-sections perpendicular to the first direction (Paragraph 0042 teaches that the probe transmits and receives ultrasound signals. Fig. 1 shows the imaging of a patient anatomy. Paragraph 0055 teaches that a sequence of scan 15 of 2D ultrasound images is performed in the direction 155. This direction is linear and shown in the orientation that is perpendicular to the 2D images 150 of the scan 15. Fig. 1 shows the imaging of a patient anatomy. Fig. 3 shows ultrasound images of the ovaries 151).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (PGPUB No. US 2019/0374193) in view of Deb et al. ("Quantitative analysis of antral follicle number and size: a comparison of two-dimensional and automated three-dimensional ultrasound techniques", 2010, Ultrasound Obstetric Gynecology, pages 354-360) further in view of Lee (PGPUB No. US 2016/0063695).

Regarding claims 6 and 16, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Ramachandran is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to: 
detect the plurality of entities in each of the plurality of ultrasound images; 
acquire pieces of information respectively regarding sizes of the plurality of entities; 
determine a third entity having a largest size from among the plurality of entities, based on the pieces of the information respectively regarding the sizes of the plurality of entities; and 
control the display to display a third ultrasound image showing the largest size of the third entity from among the plurality of ultrasound images.
In an analogous imaging field of endeavor, regarding the determination of ovarian follicles with ultrasound imaging, Deb teaches an ultrasound diagnostic apparatus, 
detect the plurality of entities in each of the plurality of ultrasound images (Paragraph 2 of Data collection and analysis section teaches that multiple follicles are detected and grouped based on their sizes into categories. See Fig. 1 and 2); 
acquire pieces of information respectively regarding sizes of the plurality of entities (Paragraph 2 of Data collection and analysis section teaches that multiple follicles are detected and grouped based on their sizes into categories. See Fig. 1 and 2).
determine a third entity having a largest size from among the plurality of entities, based on the pieces of the information respectively regarding the sizes of the plurality of entities (Paragraph 1 of the Measurement method 2 section teaches that each individual volume is given a color based on size and the diameters and dimensions and d(V) are given. Fig. 2 shows the column values and shows the row 1 color has the largest d(V) size compared to the other entities).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramachandran with Deb’s teaching of determining numerous entity sizes and determining the largest size entity. This modified apparatus would allow for easy identification of the entities from one another based on the color. Furthermore, the spatial orientation is improved good indicator of pregnancy probability (Introduction and Conclusion of Deb).
While Ramachandran teaches that a plurality of follicles can be identified and size determined (Paragraph 0055), the combination of Ramachandran and Deb is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured: 
control the display to display a third ultrasound image showing the largest size of the third entity from among the plurality of ultrasound images.
In an analogous imaging field of endeavor, regarding the determination of ovarian follicles with ultrasound imaging, Lee teaches an ultrasound diagnostic apparatus, wherein the processor (Controller 600 and memory 400) is further configured: 
detect the plurality of entities in each of the plurality of ultrasound images (Abstract teaches that a target is repeatedly imaged with ultrasound imaging over time. Paragraph 0183 teaches that the screen image 1907 is displayed on a display. This shows a first 1910, second 1911, and third image 1912. The third image 1912 is shown to have the largest target 1933 based on area, circumference, and diameter. The first image 1910 shows the target 1931 and the second image 1911 shows the target 1930. Paragraph 0027 teaches that the target may be a follicle in an ovary); 
acquire pieces of information respectively regarding sizes of the plurality of entities (Abstract teaches that a target is repeatedly imaged with ultrasound imaging over time. Paragraph 0183 teaches that the screen image 1907 is displayed on a display. This shows a first 1910, second 1911, and third image 1912. The third image 1912 is shown to have the largest target 1933 based on area, circumference, and diameter. The first image 1910 shows the target 1931 and the second image 1911 shows the target 1930. Paragraph 0027 teaches that the target may be a follicle in an ovary);
determine a third entity having a largest size from among the plurality of entities, based on the pieces of the information respectively regarding the sizes of the plurality of entities (Abstract teaches that a target is repeatedly imaged with ultrasound imaging over time. Paragraph 0183 teaches that the screen image 1907 is displayed on a display. This shows a first 1910, second 1911, and third image 1912. The third image 1912 is shown to have the largest target 1933 based on area, circumference, and diameter. The first image 1910 shows the target 1931 and the second image 1911 shows the target 1930. Paragraph 0027 teaches that the target may be a follicle in an ovary); and 
control the display to display a third ultrasound image showing the largest size of the third entity from among the plurality of ultrasound images (Paragraph 0183 teaches that the screen image 1907 is displayed on a display. This shows a first second and third image. The third image is shown to have the largest target 1933 based on area, circumference, and diameter. Paragraph 0027 teaches that the target may be a follicle in an ovary).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Ramachandran and Deb with Lee’s teaching of a third entity that is larger than a first and second entity on ultrasound images. This modified apparatus would allow for the easy diagnosis of ultrasound imaged targets (Paragraph 0003 of Lee). Furthermore, the images are displayed efficiently (Paragraph 0006 of Lee).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (PGPUB No. US 2019/0374193) in view of Deb et al. ("Quantitative analysis of antral follicle number and size: a comparison of two-dimensional and automated three-dimensional ultrasound techniques", 2010, Ultrasound Obstetric Gynecology, pages 354-360) further in view of Kato et al. (PGPUB No. US 2009/0024032).

Regarding claims 8 and 18, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 7, as discussed above.
However, the combination of Ramachandran and Deb is silent regarding an ultrasound diagnostic apparatus, further comprising a user input interface configured to receive the predetermined number.
In an analogous imaging field of endeavor, regarding the determination of regions of interest with ultrasound imaging, Kato teaches an ultrasound diagnostic apparatus,
further comprising a user input interface configured to receive the predetermined number (Paragraph 0091 teaches that an operator can input a number of regions of interest).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Ramachandran and Deb with Kato’s teaching of the input of predetermined numbers. This modified apparatus would allow for a user to define a desired region of interest (Paragraph 0091 of Kato). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chalana et al. (PGPUB No. US 2004/0127796): Teaches segmenting and matching images based on pixel values and with consideration of the multiple entities’ position and direction of imaging. Used in ovarian imaging.
Yang et al. (PGPUB No. US 2007/0276254): Teaches segmenting and matching images based on pixel values and with consideration of the multiple entities’ position and direction of imaging. Used in ovarian imaging.
Matsuzaki et al. (PGPUB No. US 2012/0287131): Teaches the comparison of images to determine the largest entity and teaches segmentation of entities.
Canda (US Patent No. 10,433,727): Teaches simultaneous display.
Krivanek et al. ("Ovarian Ultrasound Image Analysis: Follicle Segmentation", December 1998, IEEE Transactions on Medical Imaging, Vol. 17 No. 6, pages 935-944): Teaches the segmentation of ovarian follicles based on pixel information and thresholding.
Deutch et al. ("Automated assessment of ovarian follicles using a novel three-dimensional ultrasound software", November 2009, Fertility and Sterility, Vol. 92 No. 5, pages 1562-1568): Teaches simultaneous display of follicular information.
Broekmans et al. ("The antral follicle count: practical recommendations for better standardization", August 2010, Fertility and Sterility, Vol. 94 No. 3, pages 1044-1051): Teaches the imaging and size determination of follicular information.
Canda (US Patent No. 10,433,727): Teaches simultaneous display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793